On the court’s own motion, the order herein dated October 8, 1968 is vacated, the decision slip dated the same day is withdrawn, and the following is substituted as the decision herein: Appeal from a judgment of the Supreme Court, Nassau County, dated October 3, 1968, which, inter alia, (1) declared valid certificates of nomination made by the State Executive Committee of the Conservative party nominating petitioners, Raymond Harrington and James Niehoff, for the office of District Court Judge, Nassau County, Second District, and (2) declared certificates of nomination by the County Executive Committee of said party to be null and void. The judgment contains no express disposition of a cross motion by appellant, which was, inter alia, to declare him the duly nominated candidate of the Conservative party for said office. Judgment of the Supreme Court, Nassau County, dated October 3, 1968, reversed, on the law and the facts, without costs; proceeding dismissed on the merits; and cross motion granted to the extent of (1) declaring appellant the duly nominated candidate of the Conservative party for the office in question and directing the Nassau County Board of Elections to certify him as such; (2) declaring valid the “ Uniondale ” certificate of the Nassau County Executive Committee of said party nominating him to said office; and (3) declaring invalid all other certificates conflicting with said “ Uniondale ” certificate. (See Matter of Baker v. Jensen, 30 A D 2d 969.) Munder and Martuscello, JJ., concur; Benjamin, J., concurs for reversal, without costs, granting of cross motion as above and dismissal of proceeding for the reasons set forth in his memorandum in Matter of Baker v. Jensen (30 A D 2d 969,). Brennan, Acting P. J., and Rabin, J., dissent and vote to affirm.